TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00115-CV




John Mining d/b/a Fast Action Bail Bonds, Appellant

v.

The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY,
NO. 7319-C, HONORABLE LINDA RODRIGUEZ, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        Appellant John Mining has filed a notice of bankruptcy stay with an attached copy
of his petition filed in the bankruptcy court.  The filing of the bankruptcy petition automatically stays
these proceedings.  See 11 U.S.C. § 362(a) (2004); Tex. R. App. P. 8.2.  Accordingly, we abate
Mining’s appeal.  It is the parties’ responsibility to notify the Court as soon as possible if an event
occurs that would allow reinstatement.  See Tex. R. App. P. 8.3. 
 
 
                                                                        __________________________________________
                                                                        Bea Ann Smith, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Filed:   May 11, 2006